An unpublish :- order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT
OF
NEVADA

:0: new. 

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

ANTHONY MICHAEL MARCELLI, No. 68916

Petitioner,

 FELED

THE STATE OF NEVADA; AND ISIDRO

BACA, NOV 1 3 205
Res ' ondents. i
' CiE KL! EMAN
K. R CO RT
BY .

ORDER DENYING PETITION
This is a pro se petition for a writ of habeas corpus. Petitioner
contends that he is illegally imprisoned and challenges his judgment of
conviction. We have reviewed the documents submitted in this matter,
and without deciding upon the merits of any claims raised therein, we

decline to exercise original jurisdiction in this matter. Accordingly, we

ORDER the petition DENIED.

Douglae

cc: Anthony Michael Mareelli
Attorney General/Carson City